DETAILED ACTION
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is in response to the Amendment filed 12/3/2020.  Claims 1-4, 6-16, and 18-22 are pending.

Response to Amendments/Response to Arguments
2.  Applicant’s arguments regarding the prior 35 USC 101 and 103 rejections were fully considered.  Applicant argues the claims as amended.  The prior 35 USC 101 and 103 rejections are withdrawn.  The new grounds of rejection set forth below are necessitated by amendment.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.  Claims 1-4, 6-16, and 18-22 are rejected under 35 USC 101 as being drawn to non-statutory subject matter. 
The independent claims are rejected under 35 U.S.C. 101 because the claimed invention is drawn to an abstract idea without significantly more. Independent claim 1 and the other independent claims are drawn to obtaining a location trail from a source comprising location information for a plurality of locations visited by a user, including a venue category and time data, obtaining user information comprising calendar information and contact information, receiving a natural language query relating to the location trail and contact, analyzing the query using a natural language processing to 
The claims fall within the “Mental Processes” grouping of abstract ideas.  Specifically, the limitations of obtaining a location trail from a source comprising location information for a plurality of locations visited by a user, including a venue category and time data, obtaining user information comprising calendar information and contact information, receiving a natural language query relating to the location trail and contact, analyzing the query using a natural language processing to evaluate constraints of the request comprising contact, time, venue, or location constraints, based on the constraints and user information, identifying the locations responsive to the query, generating enriched information including content from second sources by a learning model based on the user information and prior query patterns, and providing to the user a response to the query based on the enriched information, as claimed, is a process that covers performance of the limitations in the mind, or with pen and paper, but for the recitation of generic computer components (e.g., server, user device, computer storage device, processor, memory, computer readable medium) because a user can mentally, or with pen and paper, observe locations, coordinates, and times, understand and evaluate a query based on a natural language model, evaluate constraints of the request, and make various judgements to learn and provide and enrich results with content from other sources based on the request and the constraints.  For example, a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements (e.g., server, user device, computer storage device, processor, memory, computer readable medium) that are recited at a high-level of generality (e.g., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. See 2106.05(d)(II).  The amended machine learning model generically applies a machine to a model that can be implemented mentally or with pen and paper as discussed above.  Furthermore, the additional elements of receiving by a server, a location trail, is drawn to insignificant extra solution activity, such as gathering data.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component, or insignificant extra solution activity.  Mere instructions to apply an exception using a generic computer component or insignificant extra solution activity cannot provide an inventive concept. Therefore, the claim is not patent eligible.
The dependent claims depend on a rejected parent claim and do not cure its deficiencies.  Similar to the above discussion, each of the dependent claims are drawn 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.  Claims 1, 2, 4, 6-10, 14, 15, and 20-22 are rejected under 35 USC 103 as being unpatentable over Wyatt et al (US 2015/0271645) in view of Raina et al. (US 2016/0110413), hereinafter “Raina,” and further in view of Fratkina et al. (US 2001/0049688), hereinafter “Fratkina.”
As to claim 1, Wyatt teaches obtaining, by a server, a location trail from a first source (e.g., [0054], [0074]), the location trail comprising location information for a plurality of locations (e.g., [0059, 0060, and 0078]), the location information including time data for each location of the plurality of locations (e.g., fig. 1, [0072])
Wyatt does not expressly teach the location information including a venue category.
However, Wyatt suggests including a venue category (e.g., [0059], [0084], fig. 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt to implement the claimed subject matter.  The motivation would have been to facilitate improved description and classification of locations to be processed.
Wyatt as applied above does not expressly teach obtaining user information comprising calendar information and contact information for the user.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt to implement the claimed subject matter.  The motivation would have been to facilitate operation in a social network and support linking multiple types of information to improve user interaction, search, and retrieval.  For example, this would improve the search of Wyatt (e.g., fig. 9) with any social related data (e.g., Raina as applied above, [0067]).
The combination as applied above would further teach or suggest receiving from a user device of a user (e.g., Wyatt, [0023]) a natural language user query relating to at least a part of the location trail (e.g., Wyatt, fig. 8-9, [0041, 0123 et seq.]) and at least one user contact (e.g., Raina as applied above, fig. 5, [0067]);
analyzing the user query using a natural language processing model to identify one or more constraints, the one or more constraints comprising a contact restraint (e.g., Raina as applied above) and one or more of a time constraint, venue constraint, or location constraint (e.g., Wyatt as applied above, fig. 8-9, [0041], [0123] et seq.);
based on the identified one or more constraints, the user information, and the location information, identifying one or more locations from the location trail responsive to the user query (e.g., Wyatt, fig. 8-9, [0041, 0123 et seq.]; Raina as applied above, fig. 5, [0067]);

Wyatt and Raina as applied above do not expressly teach a machine learning model based on the user information and prior user query patterns.
However, Fratkina teaches or suggests a machine learning model based on user information and prior user query patterns (e.g., [0337]).  As combined, the generated information would be determined by a machine learning model as claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt and Raina to implement the claimed subject matter.  The motivation would have been to improve the intelligence of the system for providing relevant results.
The combination as applied above would further teach or suggest providing to the user device a response to the user query based on the enriched location information (e.g., Wyatt as applied above, fig. 8-9).
As to claim 2, Wyatt as applied above would further teach or suggest determining user intent by evaluating the user query based on the language-based model and user location visit patterns (e.g., fig. 8-9, [0041, 0123 et seq.]). 
As to claim 4, Wyatt as applied above would further teach or suggest a set of location coordinates for each location of the plurality of locations (e.g., Wyatt, [0059] et seq., fig. 3).
As to claim 6, the combination as applied above would further teach or suggest a time and a date that a user visited each of the plurality of locations and associating 
As to claim 7, the combination as applied above would further teach or suggest wherein at least one of the second sources is a user’s account and the enriched location information supplemented with content associated with a user's account (e.g., [0129], fig. 9).
As to claim 8, the combination as applied above would further teach or suggest wherein the content associated with the user account comprises the calendar information (e.g., Wyatt/Raina as applied above).
As to claim 9, the combination as applied above would further teach or suggest wherein the content associated with the user's account comprises application browsing history (e.g., [0062]).
As to claim 10, the combination as applied above would further teach or suggest wherein the content associated with the user's account comprises web browsing history (e.g., [0062]).
Claims 14, 15, and 20 are rejected based on similar reasoning as at least one of the above claims.  
As to claims 21 and 22, the combination as applied above would further teach or suggest wherein the contact constraint identifies at least one contact within the user information, and wherein the contact constraint filters the location information to identify one or more locations visited by the user and the at least one contact based on the calendar information (e.g., Wyatt and Raina as applied above would support any search with various constraints, including social constraints).
5.  Claim 13 is rejected under 35 USC 103 as being unpatentable over Wyatt, Raina, Fratkina, and further in view of Lau et al. (US 2013/0102283), hereinafter “Lau.”
As to claim 13, the combination as applied above does not expressly teach in response to an indication that one or more thresholds related to proactive task completion have been met.
However, Lau teaches or suggests in response to an indication that one or more thresholds related to proactive task completion have been met (e.g., [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt, Raina, and Fratkina to implement the claimed subject matter.  The motivation would have been to improve the intelligence of the system to detect/predict the location of a user and provide relevant content and recommendations to the user based on that location(s).  
6.  Claims 11, 12, 18, and 19 are rejected under 35 USC 103 as being unpatentable over Wyatt, Raina, Fratkina, and further in view of de Sousa (US 8,972,368), hereinafter “de Sousa.”
As to claim 11, the combination as applied above does not expressly teach wherein at least one of the second sources is an enriched location trail service, and wherein the enriched location information is supplemented with stored content received from a plurality of subscribers to the enriched location trail service.
However, de Sousa teaches or suggests wherein a second source comprises enriched location information being supplemented with stored content received from a plurality of subscribers (e.g., fig. 1-2, 5, col. 6, l. 50 et seq.).  As combined, the second 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt, Raina, and Fratkina to implement the claimed subject matter.  The motivation would have been to provide any further related relevant personalized information to the user regarding a location, such as various social information.
As to claim 12, the combination as applied above would further teach or suggest determining a location’s importance to the plurality of subscribers by evaluating the stored content (e.g., de Sousa, col. 7, l. 25 et seq., Wyatt, [0094]).
Claims 18 and 19 are rejected based on similar reasoning as at least one of the above claims.  
7.  Claims 3 and 16 are rejected under 35 USC 103 as being unpatentable over Wyatt, Raina, Fratkina, and further in view of Lau, and further in view of Rehman (US 2012/0209831), hereinafter “Rehman.”
As to claim 3, the combination as applied above does not expressly teach analyzing a categorical hierarchy of locations that a user has visited and ranking the categorical hierarchy in an order from a most visited category to a least visited category.
However, as applied above, Wyatt teaches or suggests that visited locations are assigned categories (e.g., [0059] et seq).  Lau teaches or suggests frequency of visits to locations and statistics of the categories/subcategories of locations the user has visited (e.g., [0029]).  Rehman teaches or suggests ranking categories in descending order for the purpose of ordering search results (e.g., [0043] et seq.).  As combined, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Wyatt, Raina, and Fratkina to implement the claimed subject matter.  The motivation would have been to facilitate and provide additional personalization for providing relevant search results. 
Claim 16 is rejected based on similar reasoning as at least one of the above claims.  

Conclusion
8.  Applicant’s arguments were fully considered but were not persuasive.  The new grounds of rejection and/or interpretation of the prior art is necessitated by amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles E. Lu whose telephone number is (571) 272-8594.  The examiner can normally be reached on 8:30 - 5:00; M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached at (571) 272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CHARLES E LU/           Primary Examiner, Art Unit 2161                                                                                                                                                                                             3/8/2021